 


113 HR 662 IH: To prohibit United States contributions to the Intergovernmental Panel on Climate Change and the United Nations Framework Convention on Climate Change.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 662 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Luetkemeyer (for himself, Mr. King of Iowa, Mr. Latta, Mrs. Black, Mr. McClintock, Mr. Graves of Missouri, Mrs. Lummis, Mr. Duncan of South Carolina, Mr. Huelskamp, Mrs. Wagner, Mr. Westmoreland, Mr. Long, Mr. Posey, Mr. Broun of Georgia, Mr. Nugent, Mr. Duncan of Tennessee, Mr. Kingston, Mr. McKinley, and Mr. Stockman) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit United States contributions to the Intergovernmental Panel on Climate Change and the United Nations Framework Convention on Climate Change. 
 
 
1.Prohibition on United States contributions to the Intergovernmental Panel on Climate Change and the United Nations Framework Convention on Climate Change 
(a)ProhibitionNotwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to make assessed or voluntary contributions on behalf of the United States to or for the Intergovernmental Panel on Climate Change (IPCC) or the United Nations Framework Convention on Climate Change (UNFCCC). 
(b)Effective dateThe prohibition on use of funds contained in subsection (a) applies with respect to funds made available for fiscal year 2014 and subsequent fiscal years. 
 
